DETAILED ACTION

Currently pending claims are 1 – 20.

Response to Arguments

As per claim 1, Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach (i) the existence of both "requests" and "a plurality of request records, each request record corresponding to a request sent from a sending service of a plurality of services to a receiving service of the plurality of services”, (ii) "determining a first subset of the request records wherein a service of the plurality of services sent a request" (iii) determining any subset of those services based on a subset of request record, and (iv) generating the reinforcement learning policies or user-defined criteria for governing the application.  Examiner respectfully disagrees with the following rationale:
(a) Examiner notes according to MPEP 2111 of the broadest and reasonable claim interpretations, applicant’s argument has no merit since the alleged limitation – such as: 
(a-1)  exactly how an authorization policy is generated, e.g., based upon permitting 20requests destined to the first service sent from only those services in the first subset of services or based upon the permission is assigned to the first service within from only those services in the first subset of services and etc.” and 
(a-2) exactly how a first subset of request records and its associated first subset of services are determined (pls. see 35 USC § 112 set forth below) have not been specifically recited into the claim.  

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(b) In light of that, Examiner notes when implemeting a micro-services design, an application is broken into small logical pieces that can interact each other based on the required logic – for example, an e-Commence application of an on-lin retail store can be broken down into a plurality of web interface services, user registration services, shopping cart services, check-out services, payment service and etc.  Such micro-services based applications can be developed under serverless computing by implementing differrent services as functions, wherein each has its own specific role, cloud storage ans so on referred as a micro-services container running in a containerized environment. Containers can be further organized as PODs (i.e. a cluster/group of micro-services containers) (Bahl: FIG. 2 / E-226(A - D) & FIG. 1) as a subset of services to explicitly share the network address, port number space and associated computing resources over multiple cloud service provider (CSP) networks. As such, groups of closely related (i.e. interrelated) services can be further organized and effectively managed together in the multi-cloud service mesh (SM) platform (Bahl: see above & Para [0047] Line 1 – 4); and
(c) Regarding the request record and a plurality of request records as alleged – Examiner note a collected data entity that is included in a service request constitutes a request record including, at least, exactly which service (within a plurality of microservies) requesting what kind / type of service to perform what kind of function, during which period of time; and 
(d) Bahl teaches adapting load balancing (run-time) to prioritize and authorize certain miroservices having lower throughput relative to other miroservices from a plurality of miroservices (Bahl: Para [0017] Line 11 – 13).  In view of that, it’s clear during different period of time, a total number and also exactly which microservices to make requests at a 1st time period is different from that at 2nd time period (Bahl: Para [0012] Last sentence), and wherein a lower throughput service constitutes a first service, and the services (miroservices) associated with such lower throughput relative to other miroservices from a plurality of miroservices constitutes a first subset of services, as recited in the claim – in addition, 
(e) According to the adapting (run-time) load balancing mechanism (see above), Examiner notes a particular microservice with lower throughput that has priority at the 1st time period is not necessaily has the same priority at the 2nd time period for the same particular microservice because the determination of an associated priority is based on (i) whether the particular microservice still has lower throughput relative to other microservicse making the requests at different period of time and also (ii) what is the total number of microservices, as a whole, to make the requests at that partiicular time period so as to maximize overall performance of applications while still meeting the predetermined levels of load distribution (i.e. expected returns) across multiple CSP networks to assure the "best satisfaction" as needed (Bahl: Para [0017] Line 15 – 19 / Line 11 – 13). Thereby, Examiner respectfully notes such priorities of service request permissions are clearly depending on the service request (i.e. request records) issued and collected at each particular (different) period of time; and
(f) Accordingly, an autorization parameter of permission priority for each individual microservice is required to be updated at each different period of time and wherein the updated permission parameter constitutes as a part of the authorization policy and thus the authorization policy is generated (w.r.t. updated) for the 1st subset of services (see above) having lower throughput relative to other microservices during that particular period of time, to meet the claim language. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention due to a missing of the important step because the claim language of the 2nd claim element such as “determining a first subset of the request records wherein a service of the plurality of services sent a request to a first service” is considered to be unclear and contradictory with the disclosure of the instant specification as described in Figure 1 / E42-1 to E42-5 – this is because, according to the recited claim language, a first subset of the request records is determined and furnished such that (based upon) each individual record of the first subset of the request records has a same first service as the destination service (w.r.t. “sent a request to a 1st service”) – or in other words, a first subset of the request records has a special characteristics, when determined, indicating all of the destination entities (attributes) are the first service, which is clearly self-contradictory with the disclosed drawing as described in Figure 1 / E42-1 to E42-5.  
	         Accordingly, Examiner notes in the lack of a precise and specific claim language, the claimed subject matter is not technologically embodied and is merely an abstract idea.  Therefore, such a claimed subject matter regarding a first subset of the request records and its associated first subset of services are indeed considered to be unclear in its meaning and its content – As such, the precise metes and bound of the claim, as alleged, cannot be determined.  See § MPEP 2173.05(b).  Any other claims not addressed are rejected by virtue of their dependency should also be corrected.

Claims 1, 11 & 16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim language of the very last claim element such as “cause the generation of an authorization policy that permits 20requests to the first service from only those services in the first subset of services” is considered to be unclear and ambiguous especially regarding what is the claimed subject matter meant to be directed to, for example:
(i) permitting 20requests destined to the first service sent from only those services in the first subset of services or 
(ii) permission is assigned to the first service within from only those services in the first subset of services and etc.;
           Therefore, such a claimed subject matter is indeed considered to be unclear in its meaning and its content – As such Examiner respectffuly notes the precise metes and bound of the claim, as alleged, cannot be determined.  See § MPEP 2173.05(b).  Any other claims not addressed are rejected by virtue of their dependency should also be corrected.   


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 11 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobsson et al. (U.S. Patent 9,411,955). 

As per claim 1, 11 & 16 (PART I / 2), Jakobsson teaches a method: 
obtaining, by a computing device, a plurality of request records, each request record corresponding to a request sent from a sending service of a plurality of services to a receiving service of the plurality of services, and each request record identifying the sending service and the receiving service, wherein the plurality of services comprises a plurality of interrelated services (Jakobsson: FIG. 4, Abstract & Col. 4 Line 26 – 38 / Line 51 – 67: (a) a detection and classification unit of a computig device obtains a plurality of interaction data between individual networked units, which constitutes one type of a plurality of request / response records so as to (b) enable an optimal clustering analysis by grouping the collected interactive (REQ/RSP) data records to identify particular behavior patterns (Abstract: Line 7 – 13)) ; 
determining a first subset of the request records wherein a service of the plurality of services sent a request to a first service (see immediate below);                                                                                       determining a first subset of services based on the first subset of request records 
(Jakobsson: see above & Col. 4 Line 65 – Col. 5 Line 4: 
(a) analyzing an undesirable (malicious) activity pattern from the collected plurality of interaction data of request records (Jakobsson: Col. 5 Line 65 – 67), wherein 
(b) each of the destination entities has a characteristics similar to a malware honey-pot (i.e. setup as a decoy) that is commonly only accessed by corrupted units (Jakobsson: Col. 4 Line 67 – Col. 5 Line 2) and thereby, such a common destination service can be classified and constitues as a first service to meet the claim language; and accordingly 
(c) the associated respective request records with the common destination service (i.e. the 1st service – see above) constitues a first subset of the request records to meet the claim language; and 
(d) the respective source (requesting) entities of the first subset of the request records constitues a first subset of services to meet the claim language); 
           causing the generation of an authorization policy that permits requests to the first service from only those services in the first subset of services (Jakobsson: see above & Col. 5 Line 1 – 3: 
(a) for the purpose to create a blacklist for browsers, a typical malware honeypot (as a decoy (see above)) mimics software application to invite malware attacks, and in order to lure cyber attackers and identify the hacking attempts of the (requesting) corrupted units to gain unauthorized access to secure data (Jakobsson: Col. 5 Line 1 – 3), 
(b) an authorization policy is thus generated accordingly to permit the requests of the first subset of services, which are the respective source (requesting) entities of the first subset of the request records so as to:
(c) enable the security system to analyze, identify and select the actual malicious source (sending) entity that would then be included into a part of the blacklists after undesired (malicious) behaviors has been affirmed by the security monitoring analysis.


Claims 1 – 8 & 11 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahl et al. (U.S. Patent 2021/0019194). 


As per claim 11 (1 & 16) (PART II / 2), Bahl teaches a computing device comprising: 
a memory (Bahl: Figure 7B); and 
a processor device coupled to the memory to (Bahl: Figure 7B):
5obtain a plurality of request records, each request record 10corresponding to a request sent from a sending service of a plurality of services to a receiving service of the plurality of services, and each request record identifying the sending service and the receiving service, wherein the plurality of services comprises a plurality of interrelated services (Bahl: Figure 1 & Abstract, Para [0012] Line 12 – 20, Para [0048] Line 1 – 4 / Last sentence and Para [0047]: 
(a) Regarding the request record and a plurality of request records as alleged – Examiner note a collected data entity that is included in a service request constitutes a request record including, at least, exactly which service (within a plurality of microservies) requesting what kind / type of service to perform what kind of function, during which period of time – accordingly, any data entity to store a request in the memory so as to enable a process of communications between a pair of TX/RX entities can be construed as one type of request records and Bahl teaches in a multi-cloud service mesh platform, a request can be generated from one service to another service in a multi-cloud environment via a respective TCP/UDP port; and 
 (b) accordingly, the request record for communications in a multi-cloud environment must identify a sending service and receiving service so as to facilitate the message exchanges as needed, and a service mesh application can be divided (partitioned) into a plurality of microservice containers by a service mesh orchestration platform (FIG. 1); and
(c) groups of closely related services can be further organized and effectively managed together in the multi-cloud service mesh platform that constitutes interrelated services (Bahl: see above & Para [0047] Line 1 – 4).

determine a first subset of the request records wherein a service of the plurality of services sent a request to a first service (see immediate below); 
determine a first subset of services based on the first subset of request records (Bahl: see above & Para [0017] Line 11 – 13 and Para [0012] Last sentence:
(a) Bahl teaches adapting load balancing (run-time) to prioritize and authorize certain miroservices having lower throughput relative to other miroservices from a plurality of miroservices (Bahl: Para [0017] Line 11 – 13).  In view of that, it’s clear during different period of time, a total number and also exactly which microservices to make requests at a 1st time period is different from that at 2nd time period (Bahl: Para [0012] Last sentence), and wherein a lower throughput service constitutes a first service, and the services (miroservices) associated with such lower throughput relative to other miroservices from a plurality of miroservices constitutes a first subset of services, as recited in the claim; and, 
(b) during a specific time interval, determinig, by the container orchestrator, a first subset of the requests to perform specific actions (services) w.r.t. a subset of the request records, as recited in the claim). 

cause the generation of an authorization policy that permits 20requests to the first service from only those services in the first subset of services (Bahl: see above & Para [0012] Last sentence, Para [0017] Line 11 – 13 / Line 15 – 19, Para [0016], Para [0041] / [0046] and Para [0025]: 
(a) According to a predetermined SLA (Service Level Agreement) requirement, an authorization policy can prioritize and allow (i.e. permit) only for those services such as having low throughput (i.e. excluding the high throughput services) relative to other services to perform the requested services so as to provide an efficient load balancing and secure runtime environment by an authorization management system (e.g. an container orchestrator)); and 
(b) According to the adaption of (run-time) load balancing mechanism (see above), Examiner notes a particular microservice with lower throughput that has priority at the 1st time period is not necessaily has the same priority at the 2nd time period for the same particular microservice because the determination of an associated priority is based on (i) whether the particular microservice still has lower throughput relative to other microservice making the requests at different period of time and also (ii) what is the total number of microservices, as a whole, to make the requests at that partiicular time period so as to maximize overall performance of applications while still meeting the predetermined levels of load distribution (i.e. expected returns) across multiple CSP networks to assure the "best satisfaction" as needed (Bahl: Para [0017] Line 15 – 19 / Line 11 – 13). Thereby, Examiner respectfully notes such priorities of service request permissions are clearly depending on the service request (i.e. request records) issued and collected at each particular (different) period of time; and
(c) As such, an autorization parameter of permission priority for each individual microservice is required to be updated at each different period of time and wherein the updated permission parameter constitutes as a part of the authorization policy and thus the authorization policy is generated (w.r.t. updated) for the 1st subset of services (see above) having lower throughput relative to other microservices during that particular period of time, to meet the claim language.

As per claim 2 & 17, Bahl teaches wherein each request record in the first subset of request records identifies a port number of the first service to which a respective service identified in the request record sent a request, and wherein causing the 20generation of the authorization policy that permits the requests to the first service from only those services in the first subset of services further comprises causing the generation of the authorization policy that permits the requests to the first service from only those services in the first subset of services that are sent to a same port number of the first service to which each respective service sent a 25request (Bahl: see above & Para [0048] Line 1 – 4 / Last sentence and Para [0047]: via a particular port number).  

As per claim 3 & 18, Bahl teaches initiating a timer that expires after a predetermined time period; determining that the timer has expired; and 30wherein the plurality of request records consists of those request records generated during the predetermined time period (Bahl: see above & Para [0012] /[0055] / [0041]: (a) a timer for a 1st, 2nd time interval and etc, (b) also including a scheduling mechanism).  

As per claim 4, Bahl teaches wherein the plurality of interrelated services comprises a service mesh (Bahl: see above & Para [0054]).  

5As per claim 5, Bahl teaches a service mesh, wherein each service comprises a corresponding sidecar proxy container, and wherein each service communicates with other services via the corresponding sidecar proxy container (Bahl: see above & Para [0054]).  

10As per claim 6, Bahl teaches determining, by an authorization management system, that a second service has sent a request to the first service; accessing, by the authorization management system, the authorization policy; and 15based on the authorization policy, rejecting the request from the second service to the first service (Bahl: see above & Para [0012] Last sentence, Para [0017] Line 12 – 19, Para [0016], Para [0041] / [0046] and Para [0025]: adapting (i.e. dynamically generating) a reinforcement authorization policy (e.g.) by prioritizing and selecting (allowing) only those microservices such as having low throughput (i.e. predetermined SLA requirements) relative to other microservices to perform the requested services so as to provide an efficient load balancing and secure runtime environment by the container orchestrator (i.e. as one type of authorization management systems)).  

As per claim 7 & 19, Bahl teaches in response to a new service being added to the plurality of interrelated 20services, initiating a timer that expires after a predetermined time period; determining that the timer has expired; accessing a set of request records generated during the predetermined time period (Bahl: see above & Para [0012] /[0055] and Para [0041]: (a) a timer for a 1st, 2nd time interval and etc, (b) also including a scheduling mechanism and (c) starting up a new service of a new pod (i.e.) to be added into a plurality of interrelated 20services (Para [0041])); 
determining a second subset of request records of the set of request 25records wherein a service of the plurality of services sent requests to the new service; determining a second subset of services based on the second subset of request records; and causing the generation of an authorization policy that permits requests to 30the new service from only those services in the second subset of services (Bahl: see above & Para [0012] Last sentence, Para [0017] Line 12 – 19, Para [0016], Para [0041] / [0046] and Para [0025]: adapting (i.e. dynamically generating) a reinforcement authorization policy (e.g.) by prioritizing and selecting (allowing) only those microservices such as having low throughput (i.e. predetermined SLA requirements) relative to other microservices to perform the requested services so as to provide an efficient load balancing and secure runtime environment by the container orchestrator (i.e. as one type of authorization management systems)).  

As per claim(s) 8 & 20, the claims contain(s) similar limitations to claim(s) 1 – 7 and thus is/are rejected with the same rationale.

As per claim 12, Bahl teaches wherein each request record in the first subset of request records identifies a port number of the first service to which a respective service identified in the request record sent a request, and wherein causing the 20generation of the authorization policy that permits the requests to the first service from only those services in the first subset of services further comprises causing the generation of the authorization policy that permits the requests to the first service from only those services in the first subset of services that are sent to a same port number of the first service to which each respective service sent a 25request (Bahl: see above & Para [0048] Line 1 – 4 / Last sentence and Para [0047]: via a particular port number).  

As per claim 13, Bahl teaches initiating a timer that expires after a predetermined time period (Bahl: see above & Para [0012] /[0055] / [0041]: (a) a timer for a 1st, 2nd time interval and etc, (b) also including a scheduling mechanism).  

As per claim 14, Bahl teaches in response to a new service being added to the plurality of interrelated 20services, initiate a timer that expires after a predetermined time period; determine that the timer has expired; access a set of request records generated during the predetermined time period (Bahl: see above & Para [0012] /[0055] and Para [0041]: (a) a timer for a 1st, 2nd time interval and etc, (b) also including a scheduling mechanism and (c) starting up a new service of a new pod (i.e.) to be added into a plurality of interrelated 20services (Para [0041])); 
determine a second subset of request records of the set of request 25records wherein a service of the plurality of services sent requests to the new service; determine a second subset of services based on the second subset of request records; and cause the generation of an authorization policy that permits requests to 30the new service from only those services in the second subset of services (Bahl: see above & Para [0012] Last sentence, Para [0017] Line 12 – 19, Para [0016], Para [0041] / [0046] and Para [0025]: adapting (i.e. dynamically generating) a reinforcement authorization policy (e.g.) by prioritizing and selecting (allowing) only those microservices such as having low throughput (i.e. predetermined SLA requirements) relative to other microservices to perform the requested services so as to provide an efficient load balancing and secure runtime environment by the container orchestrator (i.e. as one type of authorization management systems)).  

As per claim(s) 15, the claims contain(s) similar limitations to claim(s) 11 – 14 and thus is/are rejected with the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 9 – 10 are rejected under 35 U.S.C.103 as being unpatentable over Bahl et al. (U.S. Patent 2021/0019194), and in view of Segal et al. (U.S. Patent 2020/0267155).  

As per claim 9, Segal (& Bahl) teaches accessing configuration information associated with the first service; 20determining that the configuration information identifies a particular restriction associated with the first service (Bahl: see above & Para [0033] Last sentence, Para [0012] and Para [0014]: configuration information such as Service Level Agreement (SLA) to determine whether a service meets the SLA requirements as is a low priority or high priority instances) || (Segal: Para [0007], Para [0044] / [0025]: implementing a micro-services design, wherein a (service-mesh) application can be broken down into small logic pieces (micro-services) (Segal: Para [0007]) and each micro-service (i.e. serverless function) can be configured with security permission to identify a particular restriction associated with a given service (Segal: Para [0044])). 
and wherein causing the generation of the authorization policy that permits requests to the first service from only those services in the first subset of services further comprises causing the generation of an authorization policy that permits 25requests to the first service from only those services in the first subset of services and that satisfy the particular restriction (Bahl: see above & Para [0012] Last sentence, Para [0017] Line 12 – 19, Para [0016], Para [0041] / [0046] and Para [0025]: adapting (i.e. dynamically generating) a reinforcement authorization policy (e.g.) by prioritizing and selecting (allowing) only those microservices such as having low throughput (i.e. predetermined SLA requirements) relative to other microservices to perform the requested services so as to provide an efficient load balancing and secure runtime environment by the container orchestrator (i.e. as one type of authorization management systems)) || (Segal: see above).  

Claims 2 – 8, 11 – 15 & 17 – 20 are rejected under 35 U.S.C.103 as being unpatentable over Jakobsson et al. (U.S. Patent 9,411,955) and in view of Bahl et al. (U.S. Patent 2021/0019194).  

As per claims 2 – 8, 11 – 15 & 17 – 20 (PART I / 2), please refer to the previous sections as a combination of the references of Jakobsson and Bahl as set forth above for a similarity of the rationale of rejections.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Bahl within the system of Jakobsson because (a) Jakobsson teaches enabling an optimal clustering analysis by grouping the collected interactive (REQ/RSP) data records to securely identify undesired (malicious) behavior patterns (Jakobsson: Abstract & Col. 4 Line 26 – 38 / Line 51 – 67 and Col. 5 Line 1 – 4), and (b) Bahl teaches providing an effective security management within a multi-cloud service mesh platform by clustering (partitioning) a plurality of microservice containers of interrelated services and assigning permission priorities to different services within the cluster of microservices when making service requests at different period of time to acheve an effective control for policy enforcemant and security (Bahl: Abstract & FIG. 3 / E-308, Para [0057] / [0067]).


Claims 9 & 10  are rejected under 35 U.S.C.103 as being unpatentable over Jakobsson et al. (U.S. Patent 9,411,955) and in view of Bahl et al. (U.S. Patent 2021/0019194), and in view of Segal et al. (U.S. Patent 2020/0267155).  

          As per claims 9 & 10 (PART I / 2), please refer to the previous sections as a combination of the references of Jakobsson, Bahl and Segal as set forth above for a similarity of the rationale of rejections.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Bahl within the system of Jakobsson because (a) Jakobsson teaches enabling an optimal clustering analysis by grouping the collected interactive (REQ/RSP) data records to securely identify undesired (malicious) behavior patterns (Jakobsson: Abstract & Col. 4 Line 26 – 38 / Line 51 – 67 and Col. 5 Line 1 – 4), and (b) Bahl teaches providing an effective security management within a multi-cloud service mesh platform by clustering (partitioning) a plurality of microservice containers of interrelated services and assigning permission priorities to different services within the cluster of microservices when making service requests at different period of time to acheve an effective control for policy enforcemant and security (Bahl: Abstract & FIG. 3 / E-308, Para [0057] / [0067]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2335 – 2022
---------------------------------------------------